UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6317


JEROME EUGENE TODD,

                    Plaintiff - Appellant,

             v.

ZACHARY J. SULLIVAN, Trial Attorney; JEFFERSON B. SESSIONS III,
Attorney General of the United States, individual and official capacities; JAMES L.
ROBERT, United States District Federal Judge, individual capacity; H. JOYNER,
Warden Chief Executive Officer, individual capacity; CHAD A. READLER,
Assistant Attorney General, individual capacity; THOMAS R. KANE, Former
Director of BOP, individual capacity; JEFFERY C. SULLIVAN, United States
Attorney; ANASTASIA BARTLETT, Assistant United States Attorney, individual
capacity,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of South Carolina, at
Greenville. Donald C. Coggins, Jr., District Judge. (6:17-cv-02696-DCC)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Eugene Todd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerome Eugene Todd appeals the district court’s order dismissing without prejudice

his Bivens action. * On appeal, we confine our review to the issues raised in the Appellant’s

brief. See 4th Cir. R. 34(b). Because Todd’s informal brief does not challenge the basis

for the district court’s disposition, Todd has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment and deny Todd’s

motions for bail or release pending appeal. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
          Although the district court dismissed Todd’s complaint without prejudice, we
possess jurisdiction over this appeal because the district court dismissed his action for
failure to comply with a court order, not on account of a flaw in the complaint. Goode v.
Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar Corp.
v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

                                              2